Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "rice sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "rice sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "rice sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "sample sushi" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno(US 2012/0177787) in view of Behncke(EP 2614729) as evidenced by Sinz(US 9497982).
	Regarding claims 1,4,5, Mizuno teaches a method of providing sushi for consumption comprising:
	Preparing said sushi, said sushi comprising a quantity of cooked rice combined with a food core such as egg, bean curd, mushroom, shrimp, or gourd which is further frozen(paragraphs 19-26, Fig 2)
Placing said sushi in a refrigerated storage unit for 24 hours to thaw the sushi(example 4). As evidenced by Sinz, refrigeration temperatures are known to be 32 to 40F(0 to 4C)(col 3, line 5-7).
Removing the sushi from the refrigerated storage unit(example 4)
Mizuno teaches thawing for a “predetermined period of time”(paragraph 41) with an example of 24 hours(example 4). Mizuno does not teach a thawing time of under 24 hours. However, Mizuno teaches that the freezing time can vary according to the thickness of the sushi roll(paragraph 29). Accordingly, it would have been obvious to adjust the thawing time in the refrigerated storage unit based on the thickness of the sushi roll and the desired texture in the final product. 
Mizuno does not specifically teach that the refrigerated storage unit is humidified and controlled to have a humidity of over 65% and below 99%. However, Behncke teaches a method of freezing and thawing high moisture foods such as sushi in a climate chamber. Behncke teaches that the humidity is controlled to be at a level of 90 to 100% in order to prevent loss of moisture from the food product during thawing(paragraph 8, 27). Therefore, the ambient humidity level of the climate chamber in refrigerated unit reduces loss of moisture in comparison with a non-humidified refrigerated storage unit. It would have been obvious to have the refrigerated storage unit of Mizuno be humidified to maintain a humidity level of 90 to 100% as taught in Behncke in order to prevent loss of moisture/drying out of the sushi product. 
Regarding claim 6, Behncke renders obvious providing a humidity level of 90 to 100%, which would be considered “about 85%” as claimed. Furthermore, Behncke teaches that the humidity can be adjusted based on the nature of the food product(paragraph 34). Therefore, it would have been obvious to adjust to humidity of the storage unit depending on the intended food product and the loss of moisture typically associated with refrigerated storage of this food product. For example, if a food product is known to lose a lot of moisture during refrigerated storage it would have been obvious to have a high humidity in the storage unit to compensate for that loss of moisture. Also, since too high of a moisture level is known to cause mold growth, it would have been obvious to balance the level of humidity to account for any loss of moisture while preventing any mold growth. 
Regarding claim 7, Mizuno teaches thawing for a “predetermined period of time” with an example of 24 hours. Mizuno does not teach a thawing time of under 12 hours. However, Mizuno teaches that the freezing time can vary according to the thickness of the sushi roll(paragraph 29). Accordingly, it would have been obvious to adjust the thawing time in the refrigerated storage unit based on the thickness of the sushi roll. 
Regarding claim 8, Mizuno teaches thawing for a “predetermined period of time” with an example of 24 hours. Mizuno does not teach a thawing time of at least 4 hours and under 24 hours. However, Mizuno teaches that the freezing time can vary according to the thickness of the sushi roll(paragraph 29). Accordingly, it would have been obvious to adjust the thawing time in the refrigerated storage unit based on the thickness of the sushi roll. 
Regarding claim 9, Mizuno teaches thawing for a “predetermined period of time” with an example of 24 hours. Mizuno does not teach a thawing time of at least 8 hours and under 24 hours. However, Mizuno teaches that the freezing time can vary according to the thickness of the sushi roll(paragraph 29). Accordingly, it would have been obvious to adjust the thawing time in the refrigerated storage unit based on the thickness of the sushi roll. 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno(US 2012/0177787) in view of Behncke(EP 2614729) further in view of Ishino(US 2007/0014900).
Regarding claims 2 and 3, Mizuno in view of Behncke does not specifically teach preheating said sushi until it reaches a temperature of at least 10C. However, Ishino teaches a method of thawing a frozen sushi comprising rice and fish by microwave heating in order to provide a ready to eat sushi product(paragraph 20). Ishino teaches heating the sushi to a temperature of 10 to 25C(paragraph 18). It would have been obvious to preheat the sushi that was first stored in the refrigerated storage unit of Mizuno and Behncke to a temperature of 10 to 25C in order to further thaw the sushi product quickly to achieve a ready to eat sushi product. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno(US 2012/0177787) in view of Behncke(EP 2614729) further in view of Ben-Shmuel(US 2011/0031236)
Regarding claim 10, Mizuno in view of Behncke does not specifically teach measuring an initial weight of said sushi, measuring a periodic weight of said sushi, and comparing said initial weight to said periodic weight to monitor the adequacy of said ambient humidity level. However, Shmuel teaches a microwave oven with means for controlling environmental factors such as humidity(paragraph 573). Shmuel teaches that the product is weighed and any weight loss after cooking is attributed to loss of water(paragraph 577). Shmuel further teaches that humidity of the environment can be increased in order to counteract the product drying out(paragraph 573 and 578). Therefore, it would have been obvious to weigh the sushi product of Mizuno at periodic times in order to determine any loss of moisture throughout the refrigeration process as generally taught in Shmuel. It would have been obvious to increase the humidity of the refrigerated storage unit in Mizuno depending on the loss of moisture experienced by the sushi product. For example, Shmuel teaches increasing the humidity by 1% for every 1 degree C increase in cooking temperature(paragraph 578).
Regarding claims 11 and 12, as stated above, it would have been obvious to periodically weigh the sushi product of Mizuno and subsequently adjust the humidity of the sushi product depending on the loss of moisture/weight of the product. It would have been obvious to determine the loss of moisture and subsequent increase in humidity using a sample rice as is commonly done in laboratory settings. It would have been obvious to use the same type of rice that it used in the sushi product in order to be able to effectively determine the humidity adjustment needed for the sushi product, i.e. being able to effectively predict the moisture loss in the sushi product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791